OPINION — AG — ** EXCISE BOARD — CONFLICT OF INTEREST ** THERE IS NO SPECIFIC STATUTORY LANGUAGE TO PROHIBIT THE COUNTY EXCISE BOARD FROM HEARING A MATTER CONCERNING A SCHOOL DISTRICT WHERE THE WIFE OF THE CHAIRMAN OF THE COUNTY EXCISE BOARD IS ALSO THE CHAIRMAN OF THE BOARD OF EDUCATION. THERE IS NO GENERAL CONFLICT OF INTEREST LAW APPLICABLE TO UNITS OF GOVERNMENT OTHER THAN AT STATE LEVEL. HOWEVER, IT SHOULD BE NOTED THAT 68 O.S. 1971 2457 [68-2457] IS PENAL IN NATURE AND ANY COMPLAINT CONCERNING A VIOLATION SHOULD BE PRESENTED TO THE DISTRICT ATTORNEY IN THE JURISDICTION WHERE THE BOARD IS LOCATED FOR THE CONSIDERATION OF THE FILING OF CRIMINAL CHARGES AS IN ANY OTHER CRIMINAL CASE. CITE: 68 O.S. 1971 2457 [68-2457] (DONALD B. NEVARD)